[Cite as Staric v. Moriarity, 2022-Ohio-2626.]



                IN THE COURT OF APPEALS OF OHIO
                            ELEVENTH APPELLATE DISTRICT
                                  GEAUGA COUNTY

VERONICA A. STARIC,                                 CASE NO. 2021-G-0017

                 Plaintiff-Appellee,
                                                    Civil Appeal from the
        -v-                                         Chardon Municipal Court

MARY H. MORIARITY,
                                                    Trial Court No. 2021 CVI 00348
                 Defendant-Appellant.


                                                 OPINION

                                        Decided: August 1, 2022
                                          Judgment: Affirmed


Rodger A. Pelagalli, Rodger A. Pelagalli Co., LPA, 6659 Pearl Road, Suite 401, Parma
Heights, OH 44130 (For Plaintiff-Appellee).

Dennis J. Ibold and Brian L. Bly, Ibold & O’Brien, 401 South Street, Chardon, OH 44024
(For Defendant-Appellant).



THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant, Mary H. Moriarity, appeals the trial court’s June 30, 2021

judgment overruling her objections to the magistrate’s decision and entering a money

judgment against her and in favor of appellee, Veronica A. Staric.

        {¶2}     Moriarity and Staric are sisters and joint owners of a parcel of real property

located in Chesterland, Ohio. Their mother occupies the home on the property. On or

about January 28, 2021, their mother informed Staric that the home’s heating system had

stopped working.           Staric immediately contacted a heating repair company, who
determined the 40-year-old boiler could not be repaired and recommended installing a

new unit. Without first consulting Moriarity, Staric approved the new unit and paid the

invoice of $7,242.00. Staric then attempted to collect one-half of the cost from Moriarity

who has refused to pay.

       {¶3}   Staric filed a complaint in small claims court, seeking one-half of the repair

bill from Moriarity. A trial was held before the magistrate, at which both parties testified

and submitted evidence. The magistrate recommended judgment in favor of Staric, and

Moriarity filed objections to the decision.

       {¶4}   The trial court overruled Moriarity’s objections and determined that “this

repair was of a necessary nature, and not a volunteer act, as [Moriarity] alleges in her

objections. It was late January in northeast Ohio, and their mother had no heat. Not

making the repair would render the landlords derelict in their duties, in violation of the RC

5321.04 [sic].   Additionally, as joint owners, both sisters have a vested interest in

maintaining the home in a safe and habitable condition, so as to increase the value of the

property, or, at least, not decrease said value. Therefore, both sisters, as joint owners,

shall bear the liability of necessary repairs to the residence.” The trial court entered

judgment against Moriarity, in favor of Staric, in the amount of $3,621.00 plus interest at

the statutory rate of 3% from the date of judgment and court costs.

       {¶5}   On appeal, Moriarity advances one assignment of error:

       {¶6}   “The trial court erred in overruling Appellant’s objections to the Magistrate’s

Decision, and entering a money judgment against Appellant.”

       {¶7}   Moriarity argues that the trial court failed to correctly apply the law of this

court as decided in Reel v. Reel, 2016-Ohio-8116, 74 N.E.3d 995 (11th Dist.). This court’s


                                              2
Case No. 2021-G-0017
review of the trial court’s application of the law to largely undisputed facts is de novo.

Ross v. Cuyahoga Cty. Bd. of Revision, 155 Ohio St.3d 373, 2018-Ohio-4746, 121 N.E.3d

365, ¶ 8.

       {¶8}   In Reel, two tenants in common (Plaintiffs) brought a partition action against

a third tenant in common (Defendant) in the common pleas court.              Reel at ¶ 1-2.

Defendant filed a counterclaim, seeking to quiet title in the property. Id. at ¶ 1. Defendant

had lived in the residence with her husband for over 40 years, during which time the

couple made significant improvements to the property. Id. at ¶ 22. The common pleas

court ordered partition of the property and found that Defendant was not entitled to any

reimbursement for the improvements, reasoning that she had received the value of living

in the residence without compensating Plaintiffs. Id. at ¶ 22, ¶ 25. On appeal, Defendant

argued that she should have been credited for the improvements made against the entire

value of the property. Id. at ¶ 58. This court upheld the common pleas court’s decision,

relying on the following case law:

              The general rule is that improvements made by one cotenant
              without the consent of all other cotenants inure to the benefit
              of all cotenants, who cannot later be forced to contribute a part
              of the cost of those improvements. * * * A trial court, during
              partition proceedings, has the equitable power to reimburse a
              cotenant for improvements even if those improvements were
              not made with the consent of the other cotenants * * * to avoid
              the unjust enrichment of the other cotenants.

Id. at ¶ 59-60, quoting McCarthy v. Lippitt, 150 Ohio App.3d 367, 2002-Ohio-6435, 781

N.E.2d 1023, ¶ 49-50 (7th Dist.).

       {¶9}   The factual and legal distinctions between Reel/McCarthy and the case at

hand render application of this general rule inapposite. First, Reel and McCarthy were

both equitable actions for partition; here, Staric’s claim is for a money judgment under the

                                             3
Case No. 2021-G-0017
legal theory of contribution. Second, the improvements at issue in Reel took place over

40 years by a tenant in common who resided at the property; here, the parties’ mother

resides at the property, does not pay rent, and owns no interest in the property.

      {¶10} Further, regarding the right of contribution, a distinction exists between

improvements and services rendered, on the one hand, and necessary repairs or

maintenance expenses, on the other. Generally, one tenant in common cannot bind the

others for improvements made without agreement, as stated in Reel, or for services

personally rendered without agreement. See, e.g., Whirrett v. Mott, 77 Ohio App.3d 177,

179, 601 N.E.2d 525 (3d Dist.1991), quoting 86 Corpus Juris Secundum, Tenancy in

Common, Section 68g, at 457 (1954) (holding, in an appeal from a small claims money

judgment, that “[t]he general rule is that ‘a tenant in common is not entitled to

compensation for services rendered in the care and management of the common

property, in the absence of an agreement for compensation’”). However, a right of

contribution does generally exist for necessary maintenance expenses “incurred in

maintaining and preserving the common property” or for necessary repairs “substantially

benefiting the premises.” 86 Corpus Juris Secundum, Tenancy in Common, Sections 90-

91 (May 2022 update). See, e.g., Whirrett at 180 (“Utilities were a necessary expense

for this property and appellee is entitled to receive payment from appellant for her share

of this expense.”); and Gleason v. Squires, 39 Ohio App. 88, 90, 176 N.E. 593 (5th

Dist.1931) (“one joint tenant cannot bind the other, or others, except for necessary

repairs, or taxes, etc.”). See also, albeit in the context of partition actions, Neubert v.

Cassidy, 9th Dist. Medina No. 2954-M, 2000 WL 202106, *5 (Feb. 16, 2000) (“A cotenant

may be entitled to contribution for necessary expenditures such as interest, insurance,


                                            4
Case No. 2021-G-0017
fuel, or the discharge of outstanding liens.”) and Reel at ¶ 60, quoting Russell v. Russell,

137 Ohio St. 153, 157, 28 N.E.2d 551 (1940) (“‘when it is shown that necessary

improvements have been made by a cotenant, a decree should not be rendered without

a fair and reasonable allowance therefor’”). (Emphasis added.)

          {¶11} In her objections to the magistrate’s decision, Moriarity additionally relied

on Washburn v. Jones, 2d Dist. Clark No. 2546, 1989 WL 130797 (Oct. 30, 1989), which

held that “[o]rdinarily, a co-tenant who makes repairs or improvements on common

property without the consent of his or her co-owners is merely a volunteer and has no

right to contribution.” Id. at *2, citing Baltimore & Ohio Railroad Company v. Walker, 45

Ohio St. 577, 588, 16 N.E. 475 (1888). This case is also distinguishable. In Washburn,

the court held that the plaintiff had no right to contribution from her cotenants in part

because there was no evidence that the improvements she made to the property were

necessary. Washburn at *3. Here, on the other hand, the trial court found that replacing

the boiler was a necessary expense and not a “volunteer act”—a factual finding not

challenged by Moriarity. Thus, the trial court appropriately distinguished Washburn on

this basis.

          {¶12} Because replacing the boiler was a necessary repair to property jointly

owned by the parties as tenants in common, the trial court did not err in determining that

both shall bear the liability and entering a money judgment against Moriarity, in favor of

Staric.

          {¶13} The sole assigned error is without merit.




                                               5
Case No. 2021-G-0017
      {¶14} The judgment of the Chardon Municipal Court, Small Claims Division, is

affirmed.



CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                        6
Case No. 2021-G-0017